DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
Response to Amendment
This Office action is responsive to Applicant’s PRELIMINARY AMENDMENT, filed June 27, 2022, and entered with filing of the above RCE.  Claims 1 and 21-67 are pending.
In view of Applicant’s amendment to the title of the invention (PRELIMINARY AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated April 28, 2022, page 2, is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 46, “first reception step for receiving …,” “displaying step for displaying … and “second reception step for receiving …” are interpreted under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).
In claim 53, “display step for displaying …” and “reception step for receiving …” are interpreted under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph). 
 In claims 60 and 61, “displaying step for communicating …” and “reception step for receiving …” are interpreted under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph). 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first reception unit,” “displaying unit” and “second reception unit” in claim 62; and “display unit” and “reception unit” in claim 63.  The “first reception unit” and the “second reception unit” are implemented by input device 105 such as a keyboard (Applicant’s specification, paragraph [0060]), and “display unit” is implemented by display device 104 formed by a liquid crystal display and a graphic controller (paragraph [0059]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-45 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
 	Independent claim 34 and 40 each recite a single means (wherein “means” is replaced with the placeholder “unit”)-plus-function limitation “reception unit,” and none of corresponding dependent claims 35-39 and 41-45 recite an addition means-plus-function limitation.
Allowable Subject Matter
Claims 1, 21-33 and 46-67 are allowed.
Claims 34-45 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Claims 1 and 21-33 are allowed for the reasons set forth in the prior Office action, pages 2-4.
 	Regarding claim 34, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including the limitations: 
	- in a case where the reception unit receives from a user the operation for transitioning to the print setting screen, the print setting screen including at least a print setting area different from the chat area is displayed, and
	- the information processing apparatus receives a print setting for selecting at least a type of print medium in the print setting area in which a URL indicating a data provider of the print setting screen is displayed.
 	Claims 35-39 depend from claim 34.
 	Claim 40, also drawn to an information processing apparatus, similarly recites the allowable subject matter of claim 34.
 	Claims 41-45 depend from claim 40.
 	Regarding claim 46, the cited prior art fails to disclose or suggest Applicant’s non-transitory computer-readable storage medium, including the limitations:
	- wherein in response to an operation for the instruction area is received in the second reception step, a print setting screen different from the message screen is displayed, and
	-  a URL indicating data provider of the print setting screen and an area for receiving, from a user, a selection of a type of print medium, are included in the print setting screen.
 	Claims 47-52 depend from claim 46.
	Claim 53, also drawn to a non-transitory computer-readable storage medium, similarly recites the allowable subject matter of claim 46.
 	Claims 54-59 depend from claim 53.
 	Regarding claim 60, the cited prior art fails to disclose or suggest Applicant’s non-transitory computer-readable storage medium, including the limitation:
	- in a case where an operation for transitioning to the print setting screen is received from a user in the reception step, the print setting screen including at least a print setting area different from the chat area is displayed, and a print setting for selecting at least a type of print medium in the print setting area, in which a URL indicating a data provider of the print setting screen is displayed, is received.
	Claim 61, also drawn to a non-transitory computer-readable storage medium, similarly recites the allowable subject matter of claim 60.
 	Regarding claim 62, the cited prior art fails to disclose or suggest Applicant’s information processing apparatus, including the limitations: 
	- wherein in response to an operation for the instruction area being received from a user by the second reception unit, a print setting screen different from the message screen is displayed, and
	- wherein a URL indicating a data provider of the print setting screen and an area for receiving, from a user, a selection of  type of print medium, are included in the print setting screen.
	Claim 63, also drawn to an information processing apparatus, similarly recites the allowable subject matter of claim 62.
 	Regarding claim 64, the cited prior art fails to disclose or suggest Applicant’s system including the limitations:
	- in a case where the reception unit receives from a user the operation for transitioning to the print setting screen, the print setting screen including at least a print setting area different from the chat area is displayed, and
	- a print setting for selecting at least a type of print medium is received in the print setting area in which a URL indicating a data provider of the print setting screen is displayed.
	Claim 65, also drawn to a system, similarly recites the allowable subject matter of claim 64.
	Regarding claim 66, the cited prior art fails to disclose or suggest Applicant’s system including the limitations:
	- wherein in response to an operation for the instruction area being received by the second reception unit, the print setting screen different from the message screen is displayed, and
	- a URL indicating a data provider of the print setting screen and an area for receiving, from a user, a selection of a type of print medium, are included in the print setting screen.
	Claim 67, also drawn to a system, similarly recites the allowable subject matter of claim 66.
	
	
  	
	
 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677